DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
  	This Office action is in response to the amendment filed January 13, 2022 in which claims 1 and 11 were amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence "that, as of an application’s filing date, undue experimentation would have been required, In re Corneil, 347 F.2d 563, 568, 145 USPQ 702, 705 (CCPA 1965), or that a parameter absent from the claims was or was not critical, In re Rainer, 305 F.2d 505, 507 n.3, 134 USPQ 343, 345 n.3 (CCPA 1962), or that a statement in the specification was inaccurate, In re Marzocchi, 439 F.2d 220, 223 n.4, 169 USPQ 367, 370 n.4 (CCPA 1971), or that the invention was inoperative or lacked utility, In re Langer, 503 F.2d 1380, 1391, 183 USPQ 288, 297 (CCPA 1974), or that a claim was indefinite, In re Glass, 492 F.2d 1228,1232 n.6, 181 USPQ 31, 34 n.6 (CCPA 1974), or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)." In re Koller, 613 F.2d 819, 824 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original)). See also Amgen Inc. v. Sanofi, 872 F.3d 1367, 1375, 124 USPQ2d 1354, 1359 (Fed. Cir. 2017)(post-effective-filing-date evidence could be relied upon to show that patent failed to disclose a representative number of species of a claimed genus, and to show that patentees may have engaged 
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cracknell (US 7,597,724 cited on previous PTO-892) in view of U.S. Department of Energy (How Do Plug-In Hybrid Electric Cars Work-appears on previous PTO-892, hereinafter “USDOE”) further in view of Clarke (Clarke, D., "Understanding Lubricant Requirements of Hybrid-Electric Vehicles," SAE Technical Paper 2014-01-1476, 2014-cited on previous PTO-892). 
 	Cracknell teaches a hydrocarbon base fuel composition containing 5 to 20% v olefins, not greater than 5% v olefins of at least 10 carbon atoms, not greater than 5% v aromatics of at least 10 carbon atoms, initial boiling point in the range of 24 to 45 C, T10 in the range of 38 to 60 C, T50 in the range of 77 to 110 C, T90 in the range of 130 to 190 degree C and final boiling point not greater than 220 degree C.  Cracknell also teaches a method of operating an automobile using such gasoline composition as fuel.  
 	The method of operating an automobile would encompass using an automobile powered by a spark-ignition engine, which comprises introducing into the combustion chambers of said engine a gasoline composition as defined by Cracknell (see col. 5, lines 19-22).  The composition also may contain up to 10 % vol of ethanol (see col. 4, lines 1-4) and additives such as antioxidants (see col. 4, lines 30-31). US 5,855,629, which is incorporated by reference by Cracknell, teaches the use of phenolic antioxidants.  Cracknell meets the limitations of the claims other than the differences that are set forth below.
 	Cracknell does not specifically teach that the spark-ignition internal combustion engine is comprised with the powertrain of a hybrid electric vehicle (HEV). However, USDOE teaches that plug-in hybrid electric cars have internal combustion engines that are spark ignited. 
 	It would have been obvious to one of ordinary skill in the art to combust the fuel in a spark-ignition internal combustion engine that is contained within a powertrain of a hybrid electric vehicle because Cracknell  desires spark-ignition engines wherein frequent engine stops and starts occur, such as in a hybrid electric vehicle.  Cracknell teaches that frequent engine stops and starts in which the crankcase lubricant does not fully warm up represent severe conditions for oxidation of the lubricant (see col. 3, lines 28-30).  These conditions are exactly what happens in an HEV. See Clark (abstract).

 	With respect to the method of improving an oxidative stability of a lubricating composition, although Cracknell does not specifically mention that the spark ignited engine is contained within a powertrain of a hybrid electric vehicle, Cracknell does teach improving an oxidative stability of a lubricating oil composition by adding the claimed gasoline composition into a combustion chamber of a spark-ignition internal combustion engine.  This general teaching of spark-ignition internal combustion engine encompasses HEVs.  If the combustion of the gasoline improves oxidative stability of a lubricating composition in Cracknell, there is nothing to show that it would not perform the same function in the internal combustion engine of a HEV.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that the prior art does not teach a method of improving the oxidative stability of a lubricating composition by adding the claimed gasoline composition into a combustion chamber of a spark-ignition engine contained within the powertrain of a hybrid electric vehicle. Applicant argues that it has surprisingly been found by the present inventors that by selecting a gasoline composition having certain compositional requirements and meeting certain parameters as set out in amended Claim 1 and amended Claim 11, the oxidative stability of the lubricating composition used to lubricate a spark ignition internal combustion engine within the powertrain of a 
 	As stated above and in previous responses to Applicant’s argument, Cracknell does not differentiate between an internal combustion engine with a powertrain that is a plug-in hybrid electric vehicle and one that is not a hybrid electric vehicle.  The fuel composition taught by Cracknell is for all spark ignited internal combustion engines. Cracknell provides a method of operating an automobile powered by a spark-ignition engine, which comprises introducing into the combustion chambers of said engine a gasoline composition as set forth in the present claims.  Use of the gasoline composition as fuel for a spark-ignition engine can give one of a number of benefits, including improved stability of engine lubricant (crank-case lubricant), leading to reduced frequency of oil changes, reduced engine wear, e.g. engine bearing wear, engine component wear (e.g. camshaft and piston crank wear), improved acceleration performance, higher maximum power output, and/or improved fuel economy.  Accordingly, Cracknell’s invention provides use of a gasoline composition as defined above as a fuel for a spark-ignition engine for improving oxidative stability of engine crankcase lubricant and/or for reducing frequency of engine lubricant changes (see col. 5, lines 20-56).
 	With respect to the amount of antioxidant present in the composition, Applicant has not shown any criticality in the presence or the amount of the antioxidant.  Applicant 
 	In the examples of Cracknell, oxidative stability tests on lubricants in engines fueled by the present fuel gave a good indication that the use of the fuel had a highly beneficial effect on oxidative stability of the lubricant. One of ordinary skill in the art having this information before her/him would be motivated to use the fuel of the present invention and Cracknell in a hybrid vehicle for the same purpose that Cracknell uses the fuel. Hybrid engines are largely powered by the spark ignited engines and these engines require the same range of lubricants as conventional spark ignited engines.  
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16338538/20220128